Exhibit 10-29

ALLEGHENY ENERGY, INC.


AMENDED AND RESTATED
REVISED PLAN FOR DEFERRAL OF COMPENSATION OF DIRECTORS

1.    Name and Purpose. Allegheny Energy, Inc. (the "Company") originally
established the Revised Plan for Deferral of Compensation of Directors as of
December 2, 1993 (the "Plan"). The purpose of the Plan is to provide a means for
the elective deferral of fees payable to non-employee directors of the Company.
The Plan is hereby amended and restated effective as of May 21, 2009 in order to
apply to amounts previously deferred under the Company's Deferred Stock Unit
Plan (the "Unit Plan").


2.    Participation. Each member of the Company's Board of Directors (the
"Board") who is not an employee of the Company or any subsidiary of the Company
(each a "Non-Employee Director") may participate in the Plan.


3.    Deferral Elections.


3.1    Cash and Common Stock Deferral Elections. Pursuant to the terms of the
Plan, a Non-Employee Director may make an election to defer all or a portion of
(i) any retainer fee payable in cash with respect to the Non-Employee Director's
service on the Board, (ii) the Board meeting fees and committee meeting fees
payable in cash with respect to the Non-Employee Director's attendance at such
meetings, (iii) awards of shares of common stock of the Company ("Common Stock")
made to the Non-Employee Director pursuant to the terms of the Company's
Non-Employee Director Stock Plan (the "Stock Plan") or otherwise (except that
stock awards made pursuant to the Company's Restricted Stock Plan for Outside
Directors are not eligible for deferral under the Plan), (iv) amounts
attributable to the Unit Plan as described in Section 3.2(d), and (v) other cash
or non-cash fees paid to Non-Employee Directors (collectively, "Fees"). A
Non-Employee Director may make a separate deferral election with respect to the
portion of the Fees payable in cash and the portion of the Fees payable in
Common Stock.


3.2    Timing and Effect of Elections. Each initial deferral election and each
change to (or revocation of) an existing deferral election shall be made by the
submission of a written election form to the Secretary of the Company (or its
authorized delegate) as follows:


(a)    Annual Deferral Election. By December 31 of any calendar year, each
Non-Employee Director may make a deferral election that will be given effect
with respect to Fees earned by the Non-Employee Director for the succeeding
calendar year. If a Non-Employee Director does not make a deferral election by
December 31, no Fees will be deferred for the succeeding calendar year.


(b)    Deferral Election for New Non-Employee Directors. Each Non-Employee
Director first elected or appointed to the Board during a calendar year may make
a deferral election within 30 days of commencing service as a Non-Employee
Director. This

1



--------------------------------------------------------------------------------



election will be given effect with respect to Fees earned by the Non-Employee
Director after the date of the election.


(c)    Duration, Change or Revocation of Deferral Election. A Non-Employee
Director may change or revoke an annual deferral election at any time before the
calendar year for which the election will be given effect. Once a calendar year
for which an annual election will be given effect begins, a Non-Employee
Director's election shall be irrevocable. Once made, a new Non-Employee Director
may not change or revoke a deferral election made during a calendar year. Any
deferral election shall apply only to the deferrals for the calendar year for
which the election is made and shall not apply to Fees earned (or, in the case
of an election to defer dividends, dividends paid) in subsequent calendar years.


(d)    Special Deemed Election for Amounts Due Under the Unit Plan. Effective as
of July 1, 2009, a Non-Employee Director who is entitled to receive a lump sum
cash payment as a result of the Non-Employee Director's prior participation in
the Unit Plan (such entitlement to be determined in accordance with the
resolutions terminating the Unit Plan as adopted by the Board on November 14,
2003) shall be deemed to have made an election to defer the entire amount of
such lump sum cash payment (and any interest accrued thereon) under the Plan.


4.    Maintenance of Deferral Accounts.


4.1    Deferral Account for Fees Payable in Common Stock. The Company shall
establish and maintain a recordkeeping deferral account (the "Stock Account")
for each Non-Employee Director who elects to defer a portion of the Fees
attributable to grants of Common Stock under the Stock Plan for a particular
calendar year. The Non-Employee Director's Stock Account shall be credited with
the number of shares of Common Stock (but not actual shares of Common Stock)
deferred by the Non-Employee Director at the end of each calendar quarter. In
addition, at the end of each calendar quarter, the Stock Account shall be
credited with Dividend Equivalents (as defined below), if any.


4.2    Deferral Accounts for Fees Payable in Cash. The Company shall establish
and maintain recordkeeping deferral accounts for each Non-Employee Director who
elects to defer a portion of the Fees payable in cash as follows:


(a)    Cash Deferral Account. A Non-Employee Director may elect to have all or a
portion of the Fees payable to him in cash for a particular calendar year
credited to a cash deferral account (the "Cash Deferral Account"). Any such
amounts shall be credited to the Cash Deferral Account on the 15th of the
calendar month following the date the Fees otherwise would have been paid to the
Non-Employee Director, or if the 15th is a non-business day, the next following
business day of the month. In addition, at the end of each calendar quarter, the
Cash Deferral Account shall be credited with interest (compounded monthly based
on the average daily outstanding balance) at a rate equivalent to the prime rate
of interest as published by the Federal Reserve at the beginning of such
calendar quarter.



2



--------------------------------------------------------------------------------



(b)    Stock Unit Account. A Non-Employee Director may elect to have all or a
portion of the Fees payable to him in cash credited to a stock unit account (the
"Stock Unit Account"). Any such amounts shall be credited to the Stock Unit
Account on the 15th of the calendar month following the date the Fees otherwise
would have been paid to the Non-Employee Director or if the 15th is a
non-business day, the next following business day of the month. Any amount
credited to the Stock Unit Account shall be deemed to be invested in a number of
units of Common Stock obtained by dividing such amount by the Market Value Per
Share (as defined below) as of the day such amounts are credited to the Stock
Unit Account. Further, the Stock Unit Account shall be credited on the last day
of each calendar quarter with Dividend Equivalents, if any.


4.3    Election Rules. Any election made by a Non-Employee Director under this
Section 4 shall be subject to the same timing and effect requirements that apply
to deferral elections as set forth in Section 3.2. Further, any election made by
a Non-Employee Director under this Section 4 shall apply only to the deferrals
for the calendar year for which the election is made and, as such, a
Non-Employee Director shall not be permitted to make an election under this
Section 4 for amounts deferred in a prior calendar year. Notwithstanding the
foregoing, with respect to any Fees attributable to the Unit Plan, a
Non-Employee Director shall be permitted to make an election to have such
amounts credited to the Cash Deferral Account or the Stock Unit Account as of
July 1, 2009; such election to be made on or before July 1, 2009. If a
Non-Employee Director does not make such election by July 1, 2009, such Fees
attributable to the Unit Plan will be maintained in a Cash Deferral Account in
accordance with Section 4.2 (a).


4.4    Dividend Equivalents. Each Non-Employee Director who elects to defer
amounts to his Stock and/or Stock Unit Account shall also be entitled to receive
additional credits for each dividend declared by the Company until such time as
his Stock and/or Stock Unit Account is distributed to him ("Dividend
Equivalents"). The amount of any such Dividend Equivalents shall be equal to:
(1) in the case of a cash dividend or a dividend paid in property (other than
shares of Common Stock), the number of shares or units of Common Stock
determined by dividing (A) the amount of any cash dividend (or the fair market
value of a dividend paid in property, other than a dividend paid in Common
Stock) which the Non-Employee Director would have received if on the payment
date for such dividend the Non-Employee Director had been the owner of record of
a number of shares of Common Stock (or units) then credited to the Non-Employee
Director's Stock and/or Stock Unit Accounts by (B) the Market Value Per Share
(as defined below) as of such payment date; and (2) in the case of a stock
dividend, the number of full and fractional shares of Common Stock which the
Non-Employee Director would have received if on the payment date for a dividend
which is to be paid in Common Stock, the Non-Employee Director had been the
owner of record of a number of shares of Common Stock (or units) then credited
to the Non-Employee Director's Stock and/or Stock Unit Accounts.


4.5    Definition of Market Value Per Share. For purposes of the Plan, the term
"Market Value Per Share" shall mean the average of the highest and the lowest
sale price per share on the date of reference for shares of Common Stock as
reported on the New York Stock Exchange on such date (or, if such date shall not
be a business day, the next preceding day which shall be a business day). If no
sale occurs on such date, the Market Value Per Share shall be

3



--------------------------------------------------------------------------------



determined, in the manner described above, as of the first preceding business
day on which a sale occurs.
4.6    Changes in Capitalization. A Non-Employee Director's Stock Account and
Stock Unit Account shall be appropriately adjusted for any change in the Common
Stock by reason of any stock dividend, stock split, combination or exchange of
shares, merger, consolidation or other change in capitalization with a similar
substantive effect on the Common Stock and the Plan.


5.    Beneficiary Designation. Each Non-Employee Director may, at any time,
designate a "Beneficiary" or "Beneficiaries" to receive amounts credited to the
Non-Employee Director's deferral accounts in the event of the Non-Employee
Director's death. A Non-Employee Director may make an initial Beneficiary
designation, or change an existing Beneficiary designation, by completing and
signing a Beneficiary designation form and submitting it to the Secretary of the
Company (or its authorized delegate). Upon receipt by the Secretary of the
Company of a Non-Employee Director's Beneficiary designation form, all
Beneficiary designations previously filed shall automatically be canceled. In
the absence of an effective Beneficiary designation, amounts credited to a
Non-Employee Director's deferral accounts as of his death shall be paid to the
person(s) legally entitled to such amount under the Non-Employee Director's will
or, if none, to the Non-Employee Director's estate.


6.    Distribution of Deferrals.


6.1    Distribution Election. At the time that a Non-Employee Director makes an
election to defer Fees for a particular calendar year as described in Section 3,
the Non-Employee Director shall make an irrevocable distribution election to
have the Fees deferred for such calendar year (and any interest or Dividend
Equivalents accrued thereon) distributed to him in a single lump sum payment as
soon as administratively practicable, but in no event later than 30 days, after:
(i) the first day of a calendar year that is no less than 12 months and a day
from the date of the distribution election, or (ii) the date that the
Non-Employee Director experiences a separation from service with the Company. In
the event that a Non-Employee Director fails to make the election provided in
the preceding sentence, such Non-Employee Director shall be deemed to have made
an election to receive the payment described in clause (ii) of the preceding
sentence. Notwithstanding the foregoing, with respect to Fees attributable to
the Unit Plan, a Non-Employee Director shall be deemed to have made an election
to have such amounts distributed to him in accordance with clause (ii) above.
For purposes of the Plan and this Section 6.1, a Non-Employee Director shall be
determined to have experienced a separation from service with the Company when
the Non-Employee Director ceases to be a member of the Board for any reason
other than death, including resignation, removal or failure to be re-elected,
such determination to be made in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended (the "Code") and its corresponding regulations
and related guidance.


6.2    Form and Amount of Distribution. Any distribution of Fees deferred to a
Non-Employee Director's Cash Deferral Account for a particular calendar year
shall be paid in cash and the amount of such distribution shall be equal to the
Fees deferred for such calendar year and any interest accrued thereon up to the
distribution date elected by the Non-Employee Director in accordance with
Section 6.1. Any distribution of Fees deferred to a Non-Employee

4



--------------------------------------------------------------------------------



Director's Stock Unit Account for a particular calendar year shall be paid in
cash and the amount of such distribution shall be equal to (i) the number of
units credited to the Stock Unit Account for Fees deferred by the Non-Employee
Director for such calendar year (and any Dividend Equivalents credited with
respect to such units) as of the distribution date elected by the Non-Employee
Director in accordance with Section 6.1, multiplied by (ii) the Market Value Per
Share as of the distribution date elected by the Non-Employee Director in
accordance with Section 6.1. Any distribution of Fees deferred to a Non-Employee
Director's Stock Account for a particular calendar year shall be paid in the
form of shares of Common Stock from the Company's Stock Plan (except that any
fraction of a share of Common Stock shall be paid in cash) and the number of
shares of Common Stock paid shall be equal to the number of shares of Common
Stock credited to the Stock Account for Fees deferred by the Non-Employee
Director for such calendar year (and any Dividend Equivalents credited with
respect to such shares).


6.3    Death. If a Non-Employee Director should die before full payment of the
balance in his accounts, the remaining balance shall be paid in a lump sum to
his or her designated Beneficiaries or his estate in accordance with Section 5.
Such payment shall be made within the 60-day period following the date of a
Non-Employee Director's death.


7.    Special Deferral and Payment Elections. Notwithstanding any other
provision of the Plan to the contrary, in accordance with the special transition
relief issued pursuant to Section 409A of the Code and the procedures
established by the Board (or its authorized delegate), but no later than
December 31, 2008, Non-Employee Directors shall be offered the opportunity to
make new deferral and payment elections for Fees (and any dividends declared
with respect thereto) deferred under the Plan.


8.    Unfunded Status of the Plan. A Non-Employee Director shall not have any
interest in any amount credited to his deferral accounts until it is distributed
in accordance with the Plan. Distributions under the Plan shall be made only
from the general assets of the Company. All amounts deferred under the Plan
shall remain the sole property of the Company, subject to the claims of its
general creditors and available for its use for whatever purposes are desired.
With respect to amounts deferred, a Non-Employee Director is a general creditor
of the Company and the obligation of the Company hereunder is purely contractual
and shall not be funded or secured in any way.


9    Administration. Subject to all applicable legal requirements, including
without limitation, compliance with securities, tax or other laws, or rules,
regulations or regulatory interpretations thereof, applicable to the Plan, the
Plan shall be administered by the Board (or Board Committee as designated by the
Board), which shall have the sole authority to construe and interpret the terms
and provisions of the Plan. The Board (or its authorized delegate) shall
maintain records and disburse payments or shall cause such records to be
maintained and payments to be disbursed. The Board's interpretations,
determinations, regulations and calculations shall be final and binding on all
persons and parties concerned. The Board may adopt, amend and rescind such rules
and regulations as it deems necessary, desirable or appropriate in administering
the Plan, and the Board may act at a meeting, in a written action without
meeting or by having actions otherwise taken by a member of the Board pursuant
to a delegation of duties from the Board. The determination of the Board as to
any disputed

5



--------------------------------------------------------------------------------



questions arising under the Plan, including questions of construction and
interpretation, shall be final, binding and conclusive upon all persons.


10.    Amendment and Termination. The Plan may, at any time, be amended,
modified or terminated by the Board. No amendment, modification or termination
shall, without the consent of a Non-Employee Director, adversely affect such
Non-Employee Director's rights with respect to amounts accrued under his or her
deferral accounts.


11.    Miscellaneous Provisions.


11.1    Nothing contained herein shall be construed as conferring upon a
Non-Employee Director the right to continue in such capacity.


11.2    The rights and obligations created hereunder shall be binding on a
Non-Employee Director's heirs, executors and administrators and on the
successors and assigns of the Company.


11.3    The provisions of the Plan shall be construed and applied under the laws
of the State of New York, without regard to its conflict of laws principles.


11.4    If any provision of the Plan shall be held invalid or unenforceable,
such invalidity or unenforceability shall not effect any other provisions hereof
and the Plan shall be construed and enforced as if such provisions had not been
included.


11.5    The headings and captions herein are provided for convenience only, and
shall not be construed as part of the Plan, and shall not be employed in the
construction of the Plan.


11.6    Any benefit payable to or for the benefit of a payee who is a minor, an
incompetent person, or is otherwise incapable of receipting therefor shall be
deemed paid when paid to such person's guardian or to the party providing, or a
reasonably appearing to provide, the care for such person, and such payment
shall fully discharge the Company, the Board and all other parties with respect
thereto.


11.7    The rights of a Non-Employee Director to the payment of amounts credited
to his or her deferral account shall not be assigned, transferred, pledged or
encumbered or be subject in any manner to alienation or anticipation. A
Non-Employee Director may not borrow against amounts credited to the
Non-Employee Director's account and such amounts shall not be subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, change, garnishment, execution or levy of any kind, whether
voluntary or involuntary, prior to distribution.


11.8    The Plan is intended to comply with applicable law. Without limiting the
foregoing, the terms of the Plan are intended to, and shall be interpreted and
applied so as to, comply in all respects with the provisions of Section 409A of
the Code and its corresponding regulations and related guidance to the extent it
applies to the Plan. Notwithstanding any

6



--------------------------------------------------------------------------------



provision of the Plan to the contrary, to the extent applicable, deferrals and
distributions under the Plan may only be made in a manner and upon an event
permitted by Section 409A of the Code. To the extent that any provision of the
Plan would cause a conflict with the requirements of Section 409A of the Code or
would cause the administration of the Plan to fail to satisfy the requirements
of Section 409A of the Code, such provision shall be deemed null and void to the
extent permitted by applicable law. Further, the Board shall have the authority
to amend the Plan or take such other actions as the Board determines is
necessary to comply with the requirements of Section 409A of the Code and its
corresponding regulations and related guidance.

7

